Citation Nr: 1527421	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Waco, Texas of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for degenerative disc disease (DDD) of the lumbar spine.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge of the Board in April 2015.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision on the Veteran's claim for service connection for a low back condition. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the Veteran's STRs reflects that he injured his back in January 1981 while changing tires on a truck.  The clinician at that time noted spasms in the high thoracic region of the Veteran's back and diagnosed him with a back strain.  The clinician prescribed medication and placed the Veteran on light duty.  In April 1981, he complained of back pain and was diagnosed as having a back strain. In May 1981 at his Chapter 5 discharge examination, the Veteran reported that he was in "good health".   In addition, a May 1981 report of the medical examiner noted that a clinical evaluation of the Veteran's spine was normal.  There were no notations of any back conditions. 

The Veteran was afforded a VA examination in January 2011.  X-rays revealed mild DDD at L3/L4 and L5/S1. The examiner diagnosed the Veteran with a lumbar strain, but opined that it was less likely than not that the current lumbar strain was related to the back strain in service.  As his rationale he listed medical literature and experience but failed to discuss why they supported his conclusion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Consequently, the Board finds that the Veteran should be afforded another VA compensation examination to determine the etiology of his low back condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination for his low back disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report, including the Veteran's documented mild DDD at L3/L4 and L5/S1.

The examiner should then provide an opinion as to whether the Veteran's back condition is at least as likely as not (i.e., 50 percent or greater probability) caused by his active duty service, including the multiple episodes of treatment for a back strain in early 1981.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded. If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




